Exhibit 10.45

 

FIRST AMENDMENT TO FINANCING AGREEMENT

 

This FIRST AMENDMENT TO FINANCING AGREEMENT, dated as of April 8, 2002 (this
“Amendment”), is entered into by and among FiberMark, Inc., a Delaware
corporation (“FiberMark”), FiberMark Durable Specialties, Inc., a Delaware
corporation, FiberMark Filter and Technical Products, Inc., a Delaware
corporation, FiberMark Office Products, LLC, a Vermont limited liability
company, FiberMark DSI Inc., a New York corporation (each individually a
“Borrower” and collectively, the “Borrowers”), The CIT Group/Business Credit,
Inc., a New York corporation (in its capacity as agent for the Lenders, the
“Agent”) and the Lenders.

 

A.            The Borrowers, FiberMark, the Lenders and the Agent are parties to
the Fourth Amended and Restated Financing Agreement and Guaranty dated as of
January 31, 2002 (the “Financing Agreement”) pursuant to, and on the terms and
conditions of, which the Lenders have agreed to extend credit to the Borrowers.

 

B.            The Obligors have requested that the Lenders provide support for
the issuance of letters of credit for the account of one or more Borrowers by
agreeing to guaranty the Borrowers’ reimbursement and related obligations with
respect thereto.  The Lenders, on the terms and conditions, and subject to the
limitations, set forth herein, are willing to provide such support.

 

Accordingly, the Borrowers, the Guarantors, the Lenders and the Agent agree as
follows:

 


1.                                      DEFINED TERMS.  ALL
INITIALLY-CAPITALIZED TERMS NOT OTHERWISE DEFINED HEREIN HAVE THE MEANINGS
ASCRIBED TO THEM IN THE FINANCING AGREEMENT, UNLESS THE CONTEXT CLEARLY
INDICATES OTHERWISE.

 


2.                                      AMENDMENTS TO FINANCING AGREEMENT.

 


2.1                               AMENDMENTS TO ARTICLE I.

 

(A)           EACH DEFINITION SET FORTH BELOW IS HEREBY ADDED TO ARTICLE I OF
THE FINANCING AGREEMENT IN PROPER ALPHABETICAL ORDER:

 

“L/C” or “L/Cs” means standby letters of credit issued by the L/C Issuer for the
account of any Borrower pursuant to Article IIIA, in each case as amended,
supplemented or modified from time to time.

 

“L/C Application” has the meaning specified therefor in Section 3.01A(a).

 

“L/C Guaranty” means one or more guaranties, in whatever form (including by
becoming an account party with respect to any L/C) by the Agent in favor of the
L/C Issuer guaranteeing the Borrower’s obligations to the L/C Issuer under a
reimbursement agreement, L/C Application or other like document in respect of
any L/C.  Each L/C shall be considered “ancillary” to the Financing Agreement
and other Loan Documents.

 

--------------------------------------------------------------------------------


 

“L/C Guaranty Fee” means, for any L/C, an amount, accruing daily at a rate equal
to 2.5% per annum on the stated amount of such L/C (including, in the case of an
amendment to an outstanding L/C that increases the stated amount of such L/C,
the stated amount of such L/C, as so increased), as decreased from time to time,
if applicable, by draws thereunder.  The L/C Guaranty Fee shall be calculated on
the basis of the actual number of days elapsed and a 360-day year.

 

“L/C Issuer” means JP Morgan Chase Bank or such other financial institution as
may be acceptable to Agent in its sole and absolute discretion.

 

“L/C Obligations” means, at any time, the sum of (a) the L/C Outstandings plus
(b) any and all indebtedness, liabilities and obligations of any kind (including
indemnification for breakage costs, capital adequacy and reserve requirement
charges) for which the Agent may be liable to the L/C Issuer pursuant to the L/C
Guaranty.

 

“L/C Outstandings” means, at any time and without duplication, the sum of (a)
the Reimbursement Obligations at such time, plus (b) the aggregate maximum
amount available for drawing under the L/Cs outstanding at such time.

 

“L/C Subfacility” means that portion of the Revolving Credit Commitment equal to
the lesser of (a) $10,000,000 and (b) the Revolving Credit Limit.

 

“L/C Subfacility Availability” means, at any time, the amount equal to the then
current L/C Subfacility, minus the then current L/C Outstandings.

 

“Reimbursement Obligations” means the obligations of the Borrowers to reimburse
the Agent and the Lenders for amounts payable by the Agent or the Lenders under
the L/C Guaranty, together with interest on any amounts paid by the Agent or the
Lenders under the L/C Guaranty as provided for in Section 3.01A(c).

 

(B)           THE FOLLOWING DEFINITION SET FORTH IN ARTICLE I OF THE FINANCING
AGREEMENT IS HEREBY AMENDED AND RESTATED TO READ IN ITS ENTIRETY AS SET FORTH
BELOW:

 

“Obligations” shall mean collectively the FiberMark Obligations, FiberMark
Durable Obligations, FiberMark Filter Obligations, FiberMark Office Obligations,
DSI Obligations and the L/C Obligations.  Whenever pursuant to this Agreement or
any other Loan Document a determination is required to be made of the
“outstanding Obligations”, the “L/C Obligations” shall be included in any such
determination; and the “L/C Obligations” shall be considered Obligations that
are outstanding “Obligations” for all purposes under this Agreement.


 


2.2          AMENDMENT TO SECTION 3.01 OF THE FINANCING AGREEMENT.  SECTION 3.01
OF THE FINANCING AGREEMENT IS HEREBY AMENDED AND RESTATED TO READ IN ITS
ENTIRETY AS FOLLOWS:

 

Section 3.01.          Revolving Credit Loans.  Subject to the terms and
conditions of this Financing Agreement, each Lender severally agrees to make
loans (together with all “Revolving Credit Loans,” as defined in, and made
pursuant to, the

 

2

--------------------------------------------------------------------------------


 

September 1999 Agreement that remain outstanding as of the Closing Date,
“Revolving Credit Loans”) to each Borrower from time to time during the period
from the Closing Date to the Revolving Credit Commitment Termination Date,
provided that, subject to Section 3.03, (a) the amount of each Revolving Credit
Loan does not exceed the then effective Availability, and (b) the aggregate
principal amount of all Revolving Credit Loans outstanding at any time plus the
L/C Outstandings at such time does not exceed the lesser of:  (i) the Revolving
Credit Facility or (ii) the then effective Borrowing Base (“Revolving Credit
Limit”).  Within the limits of the Revolving Credit Limit, each Borrower may
borrow, make a payment pursuant to Section 3.10, and reborrow under this Section
3.01.  The Revolving Credit Loans may be outstanding as Chase Manhattan Bank
Rate Loans or Libor Loans.  Each Type of Revolving Credit Loan of each Lender
shall be made and maintained at such Lender’s Applicable Lending Office for such
Type of Loan.  Each “Revolving Credit Loan,” as defined in, and made pursuant
to, the September 1999 Agreement that remains outstanding as of the Closing
Date, shall constitute a “Revolving Credit Loan” for purposes of this Financing
Agreement (including, without limitation, for purposes of determining
Availability).


 


2.3          ARTICLE IIIA.  ARTICLE IIIA IS HEREBY INSERTED INTO THE FINANCING
AGREEMENT, IMMEDIATELY FOLLOWING ARTICLE III, TO READ IN ITS ENTIRETY AS
FOLLOWS:

 

ARTICLE IIIA

 

LETTERS OF CREDIT

 

SECTION 3.01A                   L/C Guaranty

 

(A)           IN ORDER TO ASSIST THE BORROWERS IN ESTABLISHING OR OPENING L/CS
WITH THE L/C ISSUER, EACH OF WHICH SHALL HAVE AN EXPIRATION DATE, INCLUSIVE OF
ANY PERMITTED EXTENSIONS, THAT DOES NOT EXTEND BEYOND THE REVOLVING CREDIT
COMMITMENT TERMINATION DATE IN EFFECT AT THE TIME OF ISSUANCE THEREOF, THE
BORROWERS HAVE REQUESTED THAT THE AGENT JOIN IN THE APPLICATIONS FOR SUCH L/CS,
AS MORE PARTICULARLY SET FORTH IN SECTION 3.04A, AND/OR GUARANTY PAYMENT OR
PERFORMANCE OF SUCH L/CS AND ANY DRAFTS THEREUNDER THROUGH THE ISSUANCE OF THE
L/C GUARANTY, THEREBY LENDING THE AGENT’S CREDIT TO THAT OF THE BORROWERS, AND
THE AGENT HAS AGREED TO DO SO.  THESE ARRANGEMENTS SHALL BE COORDINATED BY THE
AGENT SUBJECT TO THE TERMS AND CONDITIONS SET FORTH BELOW.  THE AGENT SHALL NOT
BE REQUIRED TO BE THE ISSUER OF ANY LETTER OF CREDIT, INCLUDING, WITHOUT
LIMITATION, ANY L/C.  ONE OR MORE BORROWERS WILL BE THE ACCOUNT PARTY OR ACCOUNT
PARTIES, AS APPLICABLE, FOR THE L/CS.  THE APPLICATIONS FOR THE L/CS SHALL BE ON
SUCH WRITTEN FORM, OR EFFECTED PURSUANT TO SUCH COMPUTER TRANSMISSION SYSTEM, AS
MAY FROM TIME TO TIME BE APPROVED BY THE L/C ISSUER AND THE AGENT, AND SHALL BE
DULY COMPLETED IN A MANNER REASONABLY ACCEPTABLE TO THE AGENT, TOGETHER WITH
SUCH OTHER CERTIFICATES, AGREEMENTS, DOCUMENTS AND OTHER PAPERS AND INFORMATION
AS THE L/C ISSUER OR THE AGENT MAY REASONABLY REQUEST (ALL OF THE FOREGOING,
COLLECTIVELY, AN “L/C APPLICATION”).  IN THE EVENT OF ANY CONFLICT BETWEEN THE
TERMS OF THE L/C APPLICATION

 

3

--------------------------------------------------------------------------------


 

AND THIS AGREEMENT, FOR PURPOSES OF THIS AGREEMENT, THE TERMS OF THIS AGREEMENT
SHALL CONTROL.

 

(B)           THE AGGREGATE L/C OUTSTANDINGS SHALL NOT EXCEED THE LESSER OF (I)
THE THEN EFFECTIVE AVAILABILITY (DETERMINED AS IF THE L/C OUTSTANDINGS WERE
ZERO); AND (II) THE THEN EFFECTIVE AMOUNT OF THE L/C SUBFACILITY.  NO NEW L/C,
OR INCREASE IN THE AMOUNT OF ANY OUTSTANDING L/C, SHALL EXCEED THE L/C
SUBFACILITY AVAILABILITY.  THE TERMS AND CONDITIONS OF ALL L/CS, AND ALL CHANGES
OR MODIFICATIONS THEREOF BY THE BORROWER AND/OR THE L/C ISSUER, SHALL IN ALL
RESPECTS BE SUBJECT TO THE PRIOR APPROVAL OF THE AGENT IN ITS REASONABLE
DISCRETION, AND ALL DOCUMENTATION IN CONNECTION THEREWITH SHALL BE IN FORM AND
SUBSTANCE REASONABLY SATISFACTORY TO THE AGENT AND THE L/C ISSUER.

 

(C)           EACH BORROWER FOR WHOSE ACCOUNT AN L/C IS ISSUED SHALL, JOINTLY
AND SEVERALLY WITH EACH OTHER BORROWER FOR WHOSE ACCOUNT SUCH L/C IS ISSUED,
REIMBURSE TO THE AGENT UPON DEMAND, FOR ITSELF AND FOR ANY AFFECTED LENDER(S),
ANY AND ALL AMOUNTS PAID BY THE AGENT OR ANY LENDER UNDER THE L/C GUARANTY IN
RESPECT OF SUCH L/C, TOGETHER WITH INTEREST THEREON AT THE DEFAULT RATE OF
INTEREST.  WITHOUT LIMITING THE FOREGOING:  ANY AMOUNT PAID BY THE AGENT OR THE
LENDERS UNDER THE L/C GUARANTY, WITHOUT NOTICE OR ACTION OF ANY PARTY, SHALL, TO
THE EXTENT OF AVAILABILITY (DETERMINED AFTER GIVING EFFECT TO THE REPAYMENT OF
THE REIMBURSEMENT OBLIGATIONS TO BE REPAID WITH THE PROCEEDS THEREOF) BE DEEMED
FOR ALL PURPOSES HEREUNDER A REVOLVING CREDIT LOAN MADE BY THE LENDERS TO THE
RELEVANT BORROWER(S) (DIVIDED EQUALLY AMONG SUCH BORROWERS), FUNDED BY THE AGENT
ON BEHALF OF THE LENDERS (SUBJECT TO SECTION 3.03A OF THIS AGREEMENT) ON THE
DATE SUCH AMOUNT IS PAID.  EACH OF THE LENDERS AND THE OBLIGORS AGREES THAT THE
AGENT SHALL HAVE THE RIGHT TO PAY ANY AND ALL AMOUNTS DUE UNDER THE L/C
GUARANTY, AND THAT SUCH AMOUNTS SHALL BE DEEMED REVOLVING CREDIT LOANS TO THE
EXTENT PROVIDED IN THE PRECEDING SENTENCE, REGARDLESS OF WHETHER ANY EVENT OF
DEFAULT OR DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING OR WHETHER ANY OF THE
CONDITIONS PRECEDENT SET FORTH IN SECTION 2.02 HAVE BEEN SATISFIED.  ANY
REVOLVING CREDIT LOANS MADE PURSUANT TO THIS SECTION SHALL CONSTITUTE CHASE
MANHATTAN BANK RATE LOANS.  EACH SUCH REVOLVING CREDIT LOAN SHALL OTHERWISE BE
ON THE SAME TERMS AND CONDITIONS AS ANY OTHER REVOLVING CREDIT LOAN MADE
PURSUANT TO THE TERMS OF THIS FINANCING AGREEMENT AND THE OTHER LOAN DOCUMENTS,
INCLUDING WITHOUT LIMITATION, THE PAYMENT OF PRINCIPAL AND INTEREST BY THE
AFFECTED BORROWER(S) AND THE ABILITY TO ELECT TO CHANGE THE TYPE OF SUCH
REVOLVING CREDIT LOAN.

 

(D)           EACH BORROWER FOR WHOSE ACCOUNT AN L/C IS ISSUED SHALL
UNCONDITIONALLY, JOINTLY AND SEVERALLY WITH EACH OTHER BORROWER FOR WHOSE
ACCOUNT SUCH L/C WAS ISSUED, INDEMNIFY THE AGENT AND EACH LENDER AGAINST, AND
HOLD THE AGENT AND EACH LENDER HARMLESS FROM, ANY AND ALL LIABILITIES,
OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS, COSTS,
EXPENSES OR DISBURSEMENTS OF ANY KIND WHATSOEVER THAT MAY AT ANY TIME BE IMPOSED
ON, INCURRED BY OR ASSERTED AGAINST THE AGENT OR ANY LENDER ARISING FROM ANY
TRANSACTIONS OR OCCURRENCES RELATING TO SUCH L/C, ANY DRAFTS OR ACCEPTANCES
THEREUNDER, AND ALL OF THE L/C OBLIGATIONS IN RESPECT THEREOF, INCLUDING ANY
LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS,
COSTS, EXPENSES OR DISBURSEMENTS DUE TO ANY ACTION TAKEN BY THE L/C ISSUER,
OTHER THAN FOR ANY SUCH LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES,

 

4

--------------------------------------------------------------------------------


 

penalties, actions, judgments, suits, costs, expenses or disbursements due to
any action taken by the L/C Issuer, other than for any such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements arising out of the gross negligence or willful
misconduct of the Agent or any Lender, as determined by a final judgment of a
court of competent jurisdiction.  Each such Borrower further agrees, jointly and
severally, to hold the Agent and each Lender harmless from any errors or
omissions, negligence or misconduct by the L/C Issuer with respect to such L/C. 
The Borrowers’ unconditional obligations to the Agent and each Lender with
respect to L/Cs hereunder shall not be modified or diminished for any reason or
in any manner whatsoever, other than as a result of the Agent’s or such Lender’s
gross negligence or willful misconduct as determined by a final judgment of a
court of competent jurisdiction.  The agreements in this paragraph shall survive
the payment of the Obligations.

 

(E)           UPON ANY PAYMENTS MADE TO THE L/C ISSUER UNDER THE L/C GUARANTY,
THE AGENT OR THE LENDERS, AS THE CASE MAY BE, SHALL, WITHOUT PREJUDICE TO THEIR
RIGHTS UNDER THIS AGREEMENT (INCLUDING THAT SUCH UNREIMBURSED AMOUNTS SHALL
CONSTITUTE REVOLVING CREDIT LOANS HEREUNDER), ACQUIRE BY SUBROGATION ANY RIGHTS
OR REMEDIES GRANTED TO ANY ONE OR MORE OF THE BORROWERS IN ANY APPLICATION FOR
THE RELEVANT L/C, ANY STANDING AGREEMENT RELATING SUCH L/C OR OTHERWISE, ALL OF
WHICH SHALL BE DEEMED TO HAVE BEEN GRANTED TO THE AGENT AND THE LENDERS AND
APPLY IN ALL RESPECTS TO THE AGENT AND THE LENDERS AND SHALL BE IN ADDITION TO
ANY RIGHTS, REMEDIES, DUTIES OR OBLIGATIONS CONTAINED HEREIN.

 

SECTION 3.02A   Cash Collateral Account

 

(A)           ALL AMOUNTS REQUIRED TO BE DEPOSITED AS CASH COLLATERAL WITH AGENT
PURSUANT TO SECTION 3.10 OR SECTION 12.04 SHALL BE DEPOSITED IN A CASH
COLLATERAL ACCOUNT (SUCH ACCOUNT, AND ANY REPLACEMENT OR SUPPLEMENTAL ACCOUNT
INTO WHICH ANY SUCH CASH COLLATERAL MAY AT ANY TIME BE DEPOSITED, COLLECTIVELY,
THE “CASH COLLATERAL ACCOUNT”) ESTABLISHED BY ONE OR MORE BORROWERS WITH THE
AGENT (OR ESTABLISHED BY THE AGENT WITH A FINANCIAL INSTITUTION SELECTED BY THE
AGENT IN ITS SOLE DISCRETION) AND UNDER THE DOMINION AND CONTROL OF THE AGENT,
TO BE HELD OR APPLIED, OR RELEASED FOR APPLICATION, AS PROVIDED IN THIS SECTION
3.02A.  EACH OBLIGOR HEREBY GRANTS TO THE AGENT, FOR THE BENEFIT OF THE AGENT
AND THE LENDERS, AS SECURITY FOR THE PAYMENT AND PERFORMANCE OF THE OBLIGATIONS,
A SECURITY INTEREST IN AND LIEN ON (I) THE CASH COLLATERAL ACCOUNT, (II) ALL
AMOUNTS NOW OR AT ANY TIME ON DEPOSIT THEREIN, (III) ALL INVESTMENT PROPERTY OR
OTHER FINANCIAL ASSETS FROM TIME TO TIME CREDITED THERETO, AND (IV) ALL PROCEEDS
OF ANY OF THE FOREGOING, IN WHATEVER FORM.  UPON THE TERMINATION OF ALL LENDER
LOAN COMMITMENTS, THE TERMINATION, EXPIRATION, DRAWING IN FULL OR CANCELLATION
OF ALL OUTSTANDING L/CS AND PAYMENT IN FULL OF ALL L/C OBLIGATIONS AND OTHER
OBLIGATIONS (IF ANY), AGENT (AND THE LENDERS, IF REQUIRED UNDER APPLICABLE LAW)
SHALL TAKE, AT BORROWERS’ EXPENSE (SUCH LIABILITY TO BE JOINT AND SEVERAL
OBLIGATIONS OF THE BORROWERS), SUCH ACTIONS AS ANY BORROWER MAY REASONABLY
REQUEST TO EFFECT THE RELEASE OF THE SECURITY INTEREST AND LIEN GRANTED PURSUANT
TO THIS PARAGRAPH (A).

 

5

--------------------------------------------------------------------------------


 

(B)           IF AND WHEN ANY PORTION OF THE L/C OBLIGATIONS ON WHICH A DEPOSIT
OF CASH COLLATERAL WAS BASED (THE “RELEVANT CONTINGENT EXPOSURE”) SHALL BECOME
FIXED (A “DIRECT EXPOSURE”) AS A RESULT OF A PAYMENT BY THE AGENT OR ANY LENDER
PURSUANT TO THE L/C GUARANTY, THE AMOUNT OF SUCH DIRECT EXPOSURE (BUT NOT MORE
THAN THE AMOUNT IN THE CASH COLLATERAL ACCOUNT AT THE TIME) SHALL BE WITHDRAWN
BY AGENT FROM THE CASH COLLATERAL ACCOUNT AND SHALL BE PAID TO THE AGENT AND/OR
THE AFFECTED LENDER(S) AND SHALL BE APPLIED AGAINST SUCH DIRECT EXPOSURE, AND
THE RELEVANT CONTINGENT EXPOSURE SHALL THEREUPON BE REDUCED BY SUCH AMOUNT.  IF
AT ANY TIME THE AMOUNT IN THE CASH COLLATERAL ACCOUNT EXCEEDS 105% OF THE
RELEVANT CONTINGENT EXPOSURE, THE EXCESS AMOUNT SHALL, SO LONG AS NO DEFAULT OR
EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING, BE WITHDRAWN BY THE
AGENT AND PAID TO THE BORROWER(S) FOR WHOSE ACCOUNT THE RELEVANT L/C WAS
ISSUED.  IF A DEFAULT OR AN EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING, SUCH EXCESS AMOUNT SHALL BE RETAINED IN THE CASH COLLATERAL ACCOUNT
AND, IF AND WHEN REQUESTED BY THE REQUIRED LENDERS DURING THE CONTINUANCE OF AN
EVENT OF DEFAULT, SHALL BE WITHDRAWN BY THE AGENT AND APPLIED TO REPAY ANY DUE
AND UNPAID OBLIGATIONS.  ANY AMOUNT REMAINING IN THE CASH COLLATERAL ACCOUNT
AFTER PAYMENT AND PERFORMANCE OF ALL OBLIGATIONS IN FULL SHALL BE PAID TO THE
APPLICABLE BORROWER(S).  IF, AT ANY TIME WHEN ANY AMOUNT IS REQUIRED TO BE ON
DEPOSIT IN THE CASH COLLATERAL ACCOUNT, THE AMOUNT IN THE CASH COLLATERAL
ACCOUNT IS LESS THAN THE RELEVANT CONTINGENT EXPOSURE, THE BORROWERS SHALL
PROMPTLY DEPOSIT IN THE CASH COLLATERAL ACCOUNT ADDITIONAL CASH COLLATERAL IN
THE AMOUNT OF SUCH SHORTFALL (SUCH OBLIGATION SHALL BE A JOINT AND SEVERAL
OBLIGATION OF THE BORROWERS).

 

(C)           NOTWITHSTANDING THE FOREGOING, IN THE CASE OF CASH COLLATERAL HELD
BY THE AGENT PURSUANT TO THE LAST PARAGRAPH OF SECTION 3.10, SUCH CASH
COLLATERAL SHALL BE RELEASED TO THE APPLICABLE BORROWER(S) AT SUCH TIME AS (I)
THE L/C OUTSTANDINGS NO LONGER EXCEED THE BORROWING BASE AND (II) THERE EXISTS
NO DEFAULT OR EVENT OF DEFAULT.

 

(D)           INTEREST AND OTHER PAYMENTS AND DISTRIBUTIONS MADE ON OR WITH
RESPECT TO THE CASH COLLATERAL HELD BY THE AGENT SHALL BE FOR THE ACCOUNT OF THE
BORROWERS DEPOSITING SAME AND SHALL CONSTITUTE CASH COLLATERAL TO BE HELD BY THE
AGENT OR RETURNED TO THE BORROWERS IN ACCORDANCE WITH PARAGRAPH (B) OF THIS
SECTION 3.02A; PROVIDED THAT THE AGENT SHALL HAVE NO OBLIGATION TO INVEST ANY
CASH COLLATERAL ON BEHALF OF ANY BORROWER OR ANY OTHER PERSON.  BEYOND THE
EXERCISE OF REASONABLE CARE IN THE CUSTODY THEREOF, THE AGENT SHALL HAVE NO DUTY
AS TO ANY CASH COLLATERAL IN ITS POSSESSION OR CONTROL OR IN THE POSSESSION OR
CONTROL OF ANY AGENT OR BAILEE OR ANY INCOME THEREON OR AS TO THE PRESERVATION
OF RIGHTS AGAINST PRIOR PARTIES OR ANY OTHER RIGHTS PERTAINING THERETO.  THE
AGENT SHALL BE DEEMED TO HAVE EXERCISED REASONABLE CARE IN THE CUSTODY AND
PRESERVATION OF THE CASH COLLATERAL IN ITS POSSESSION IF THE CASH COLLATERAL IS
ACCORDED TREATMENT SUBSTANTIALLY EQUAL TO THAT WHICH IT ACCORDS ITS OWN
PROPERTY, AND SHALL NOT BE LIABLE OR RESPONSIBLE FOR ANY LOSS OR DAMAGE TO ANY
OF THE CASH COLLATERAL, OR FOR ANY DIMINUTION IN THE VALUE THEREOF, BY REASON OF
THE ACT OR OMISSION OF ANY AGENT OR BAILEE SELECTED BY THE AGENT IN GOOD FAITH. 
ALL EXPENSES AND LIABILITIES INCURRED BY THE AGENT IN CONNECTION WITH TAKING,
HOLDING AND DISPOSING OF ANY CASH COLLATERAL (INCLUDING CUSTOMARY CUSTODY AND
SIMILAR FEES WITH

 

6

--------------------------------------------------------------------------------


 

respect to any cash collateral held directly by the Agent) shall be paid by the
Borrowers from time to time upon demand.  Upon an Event of Default, the Agent
shall be entitled to apply (and, at the request of the Required Lenders, but
subject to applicable law, shall apply) cash collateral or the proceeds thereof
to payment of any such expenses, liabilities and fees.

 

SECTION 3.03A                   Participations

 

(A)           PURCHASE OF PARTICIPATIONS.  IMMEDIATELY UPON ISSUANCE BY THE L/C
ISSUER OF ANY L/C, EACH LENDER SHALL BE DEEMED TO HAVE IRREVOCABLY AND
UNCONDITIONALLY PURCHASED AND RECEIVED FROM THE AGENT, WITHOUT RECOURSE OR
WARRANTY, AN UNDIVIDED INTEREST AND PARTICIPATION, TO THE EXTENT OF SUCH
LENDER’S PRO RATA SHARE, IN ALL OBLIGATIONS OF THE AGENT UNDER THE L/C GUARANTY.

 

(B)           OBLIGATIONS IRREVOCABLE.  THE OBLIGATIONS OF A LENDER TO MAKE
PAYMENTS TO THE AGENT FOR THE ACCOUNT OF THE AGENT, ANY OTHER LENDER OR THE L/C
ISSUER WITH RESPECT TO THE L/C GUARANTY SHALL BE IRREVOCABLE, WITHOUT ANY
QUALIFICATION OR EXCEPTION WHATSOEVER, AND SHALL BE MADE UPON DEMAND AND
OTHERWISE IN ACCORDANCE WITH THE TERMS AND CONDITIONS OF THIS AGREEMENT UNDER
ALL CIRCUMSTANCES, INCLUDING, WITHOUT LIMITATION, ANY OF THE FOLLOWING
CIRCUMSTANCES:

 

(i)             any lack of validity or enforceability of this Agreement or any
of the other Loan Documents;

 

(ii)            the existence of any claim, setoff, defense or other right that
the Borrowers, or any of them, may have at any time against a beneficiary named
in such L/C or any transferee of such L/C (or any Person for whom any such
transferee may be acting), the Agent, any Lender, or any other Person, whether
in connection with this Agreement, such L/C, the transactions contemplated
herein or any unrelated transactions (including any underlying transaction
between any Borrower or any other party and the beneficiary named in such L/C);

 

(iii)           any draft, certificate or any other document presented under
such L/C proving to be forged, fraudulent, invalid or insufficient in any
respect or any statement therein being untrue or inaccurate in any respect;

 

(iv)          the surrender, release or impairment of any security for the
performance or observance of any of the terms of any of the Loan Documents, or
the failure to perfect any such security interest;

 

(v)           any failure by the Agent to provide any notices required pursuant
to this Agreement relating to such L/C;

 

(vi)          any payment by the L/C Issuer under such L/C against presentation
of a draft or certificate that does not comply with the terms of such L/C; and

 

(vii)         the occurrence of any Default or Event of Default.

 

7

--------------------------------------------------------------------------------


 

SECTION 3.04A                   Letters of Credit.

 

(A)           REQUEST FOR ISSUANCE.  ANY BORROWER MAY, UPON NOTICE NOT LATER
THAN 12:00 NOON, NEW YORK CITY TIME, AT LEAST THREE (3) BUSINESS DAYS (OR SUCH
EARLIER TIME AS MAY BE REQUIRED BY THE L/C ISSUER) IN ADVANCE OF THE DATE ON
WHICH AN L/C IS TO BE ISSUED BY THE L/C ISSUER, REQUEST THAT THE AGENT ASSIST
THE BORROWER IN ESTABLISHING OR OPENING SUCH L/C BY DELIVERING TO THE AGENT,
WITH A COPY TO THE L/C ISSUER, AN L/C APPLICATION, TOGETHER WITH ANY NECESSARY
RELATED DOCUMENTS.  THE AGENT SHALL NOT PROVIDE SUPPORT FOR AN L/C, PURSUANT TO
THE L/C GUARANTY, UNLESS AND UNTIL THE FOLLOWING CONDITIONS PRECEDENT ARE
SATISFIED AS OF THE DATE ON WHICH SUCH L/C IS TO BE ISSUED:

 

(i)             all of the conditions precedent set forth in Section 2.02 (as if
the incurring by the Agent of its obligations under the L/C Guaranty with
respect to such L/C were the making of a Revolving Credit Loan);

 

(ii)            neither any order, judgment or decree of any governmental
authority or arbitrator shall have been issued that purports by its terms to
enjoin or restrain the Agent or the Lenders from supporting such L/C, nor any
requirement of law applicable to the Agent or the Lenders or any request or
directive (whether or not having the force of law) from any governmental
authority with jurisdiction over the Agent or the Lenders shall prohibit or
request that the Agent or the Lenders refrain from supporting the L/C; and

 

(iii)           the L/C Issuer shall have issued the L/C (which issuance may be
contemporaneous with the Agent’s provision of support therefor).

 

(B)           L/C ISSUER CHARGES; L/C GUARANTY FEE.  THE BORROWER SHALL PAY
DIRECTLY TO THE L/C ISSUER ANY AND ALL FEES, COSTS OR CHARGES ASSESSED BY THE
L/C ISSUER IN CONNECTION WITH THE ISSUANCE, ADMINISTRATION, AMENDMENT, PAYMENT
OR CANCELLATION OF THE L/CS.  THE BORROWERS SHALL PAY TO THE AGENT, FOR THE
RATABLE ACCOUNT OF THE LENDERS, THE L/C GUARANTY FEE IN ACCORDANCE WITH SECTION
6.03(A).


 


2.4          SECTION 3.10 OF THE FINANCING AGREEMENT.  SECTION 3.10 OF THE
FINANCING AGREEMENT IS HEREBY AMENDED AND RESTATED TO READ IN ITS ENTIRETY AS
FOLLOWS:

 

SECTION 3.10.          PREPAYMENTS.  SUBJECT TO THE LIMITATION NOTED BELOW, ANY
BORROWER MAY PREPAY ITS REVOLVING CREDIT LOANS UPON AT LEAST ONE (1) BUSINESS
DAY’S NOTICE TO AGENT IN THE CASE OF CHASE MANHATTAN BANK RATE LOANS, AND AT
LEAST THREE (3) BUSINESS DAY’S NOTICE TO AGENT IN THE CASE OF LIBOR RATE LOANS,
IN WHOLE OR IN PART WITH ACCRUED INTEREST TO THE DATE OF SUCH PREPAYMENT ON THE
AMOUNT PREPAID, PROVIDED THAT (A) EACH PARTIAL PREPAYMENT SHALL BE IN THE CASE
OF A LIBOR RATE LOAN, IN A PRINCIPAL AMOUNT OF NOT LESS THAN ONE MILLION DOLLARS
($1,000,000) AND INTEGRAL MULTIPLES OF ONE HUNDRED THOUSAND DOLLARS ($100,000);
AND (B) LIBOR RATE LOANS PREPAID ON ANY BUSINESS DAY OTHER THAN THE LAST DAY OF
THE LIBOR RATE PERIOD APPLICABLE FOR SUCH LOAN SHALL REQUIRE SUCH BORROWER TO
PAY THE LIBOR RATE PREPAYMENT PREMIUMS.

 

8

--------------------------------------------------------------------------------


 

IN THE EVENT THAT THE BORROWERS SHALL CAUSE THE REVOLVING CREDIT FACILITY TO BE
CANCELLED EFFECTIVE AS OF ANY DATE PRIOR TO THE THEN-CURRENT REVOLVING CREDIT
COMMITMENT TERMINATION DATE AND FIBERMARK OR ANY BORROWER SHALL OBTAIN AN
ALTERNATIVE COMMITMENT FROM ANOTHER LENDER FOR FINANCING, ALL BORROWERS SHALL
PREPAY ALL REVOLVING CREDIT LOANS IN WHOLE WITH ACCRUED INTEREST TO THE DATE OF
SUCH CANCELLATION AND SHALL PROVIDE EITHER (A) CASH COLLATERAL IN AN AMOUNT
EQUAL TO 105% OF THE AGGREGATE AMOUNT REMAINING AVAILABLE TO BE DRAWN UNDER ALL
L/CS OR (B) AN INDEMNIFICATION, IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO
THE AGENT, FROM A COMMERCIAL BANK OR OTHER FINANCIAL INSTITUTION ACCEPTABLE TO
THE AGENT FOR THE L/C OBLIGATIONS WITH RESPECT TO THE L/CS.  IN ADDITION, UNLESS
SUCH CANCELLATION IS IN CONNECTION WITH (I) AN OFFERING OF SENIOR NOTES
REGISTERED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED, OR (II) AN
ASSET ACQUISITION (AS DEFINED IN EITHER INDENTURE), THE BORROWERS SHALL PAY TO
THE AGENT, FOR THE RATABLE ACCOUNT OF EACH LENDER, A FEE (“PREPAYMENT FEE”) IN
THE AMOUNT OF 1% OF THE REVOLVING CREDIT FACILITY.

 

TO THE EXTENT THAT, AT ANY TIME, THE SUM OF THE OUTSTANDING PRINCIPAL AMOUNT OF
ALL THE REVOLVING CREDIT LOANS PLUS THE L/C OUTSTANDINGS TAKEN TOGETHER EXCEEDS
THE BORROWING BASE, THE BORROWERS SHALL PAY ALL OUTSTANDING REIMBURSEMENT
OBLIGATIONS, AND PREPAY THE REVOLVING CREDIT LOANS, IN AN AMOUNT EQUAL THE
AMOUNT OF SUCH EXCESS.  TO THE EXTENT THAT, FOLLOWING SUCH PAYMENTS AND
PREPAYMENTS, THE L/C OUTSTANDINGS EXCEED THE BORROWING BASE, THE BORROWERS SHALL
PROVIDE CASH COLLATERAL TO THE AGENT IN AN AMOUNT EQUAL TO 105% OF SUCH EXCESS,
TO BE HELD IN ACCORDANCE WITH SECTION 3.02A.


 


2.5          SECTION 6.03 OF THE FINANCING AGREEMENT.  SECTION 6.03 OF THE
FINANCING AGREEMENT IS HEREBY AMENDED BY INSERTING THE FOLLOWING PARAGRAPH
IMMEDIATELY PRIOR TO THE LAST PARAGRAPH THEREOF:

 

THE BORROWER(S) FOR WHOSE ACCOUNT AN L/C IS ISSUED SHALL PAY TO THE AGENT, FOR
THE RATABLE ACCOUNT OF THE LENDERS IN ACCORDANCE WITH THE LENDERS’ PRO RATA
SHARES, THE L/C GUARANTY FEE ACCRUED DURING EACH QUARTER, IN ARREARS, ON EACH
QUARTERLY PAYMENT DATE.


 


2.6          SECTION 12.04 OF THE FINANCING AGREEMENT.  SECTION 12.04 IS HEREBY
INSERTED INTO THE FINANCING AGREEMENT TO READ IN ITS ENTIRETY AS FOLLOWS:

 

SECTION 12.04         CASH COLLATERAL.  IF ANY EVENT OF DEFAULT SHALL OCCUR AND
ALL OBLIGATIONS SHALL HAVE BECOME, OR BEEN DECLARED, IMMEDIATELY DUE AND
PAYABLE, THEN, WITHOUT ANY REQUEST OR THE TAKING OF ANY OTHER ACTION BY AGENT OR
ANY LENDER, THE BORROWERS SHALL FORTHWITH PAY TO AGENT AN AMOUNT IN IMMEDIATELY
AVAILABLE FUNDS EQUAL TO THE THEN AGGREGATE AMOUNT OF 105% OF THE AMOUNT
REMAINING AVAILABLE TO BE DRAWN UNDER ALL OUTSTANDING L/CS (REGARDLESS OF
WHETHER ANY AMOUNTS ARE THEN DUE UNDER THE L/C GUARANTY), TO BE HELD BY AGENT AS
CASH COLLATERAL AS PROVIDED IN SECTION 3.02A.

 

9

--------------------------------------------------------------------------------


 


2.7          EXHIBIT B TO FINANCING AGREEMENT.  EXHIBIT B TO THE FINANCING
AGREEMENT IS HEREBY REPLACED WITH THE FORM OF EXHIBIT B ATTACHED HERETO.


 


3.                                      REPRESENTATIONS AND WARRANTIES.  TO
INDUCE THE AGENT AND THE LENDERS TO ENTER INTO THIS AMENDMENT, THE OBLIGORS
HEREBY REPRESENT AND WARRANT TO THE AGENT AND THE LENDERS AS FOLLOWS:


 


3.1          CORPORATE POWER AND AUTHORITY; NO CONFLICTS.  THE EXECUTION,
DELIVERY AND PERFORMANCE BY EACH OBLIGOR OF THIS AMENDMENT HAS BEEN DULY
AUTHORIZED BY ALL NECESSARY CORPORATE ACTION AND DO NOT AND WILL NOT: (A) IN THE
CASE OF EACH CORPORATE OBLIGOR REQUIRE ANY CONSENT OR APPROVAL OF ITS
STOCKHOLDERS AND IN THE CASE OF FIBERMARK OFFICE REQUIRE ANY CONSENT OR APPROVAL
OF ITS MEMBERS-MANAGERS, WHICH CONSENT OR APPROVAL HAS NOT ALREADY BEEN
OBTAINED; (B) IN THE CASE OF EACH CORPORATE OBLIGOR CONTRAVENE ITS CERTIFICATE
OF INCORPORATION OR BY-LAWS AND IN THE CASE OF FIBERMARK OFFICE CONTRAVENE ITS
ARTICLES OF ORGANIZATION OR OPERATING AGREEMENT; (C) VIOLATE ANY PROVISION OF,
OR REQUIRE ANY FILING, REGISTRATION, CONSENT OR APPROVAL UNDER ANY LAW
(INCLUDING, WITHOUT LIMITATION, REGULATION U), ORDER, WRIT, JUDGMENT,
INJUNCTION, DECREE, DETERMINATION OR AWARD PRESENTLY IN EFFECT HAVING
APPLICABILITY TO SUCH OBLIGOR; (D) RESULT IN A BREACH OF OR CONSTITUTE A DEFAULT
UNDER OR REQUIRE ANY CONSENT UNDER ANY INDENTURE OR LOAN OR CREDIT AGREEMENT OR
ANY OTHER AGREEMENT, LEASE OR INSTRUMENT TO WHICH SUCH OBLIGOR IS A PARTY OR BY
WHICH IT OR ITS PROPERTIES MAY BE BOUND OR AFFECTED; (E) RESULT IN, OR REQUIRE,
THE CREATION OR IMPOSITION OF ANY LIEN (OTHER THAN AS CREATED HEREUNDER), UPON
OR WITH RESPECT TO ANY OF THE PROPERTIES NOW OWNED OR HEREAFTER ACQUIRED BY SUCH
PERSON.


 


3.2          LEGALLY ENFORCEABLE AGREEMENTS.  THIS AMENDMENT IS A LEGAL, VALID
AND BINDING OBLIGATION OF SUCH OBLIGOR, ENFORCEABLE AGAINST SUCH OBLIGOR IN
ACCORDANCE WITH ITS TERMS, EXCEPT TO THE EXTENT THAT SUCH ENFORCEMENT MAY BE
LIMITED BY APPLICABLE BANKRUPTCY, INSOLVENCY AND OTHER SIMILAR LAWS AFFECTING
CREDITORS’ RIGHTS GENERALLY.


 


3.3          BOTH BEFORE AND AFTER GIVING EFFECT TO THIS AMENDMENT, THE
REPRESENTATIONS AND WARRANTIES SET FORTH IN ARTICLE VIII OF THE FINANCING
AGREEMENT ARE TRUE AND CORRECT IN ALL MATERIAL RESPECTS WITH THE SAME EFFECT AS
IF MADE ON THE DATE HEREOF, EXCEPT TO THE EXTENT SUCH REPRESENTATIONS AND
WARRANTIES EXPRESSLY RELATE TO AN EARLIER DATE.


 


3.4          AFTER GIVING EFFECT TO THIS AMENDMENT, NO EVENT OF DEFAULT OR
DEFAULT HAS OCCURRED AND IS CONTINUING.


 


3.5          SINCE JANUARY 31, 2002, THERE HAS BEEN NO DEVELOPMENT OR EVENT, OR
ANY PROSPECTIVE DEVELOPMENT OR EVENT, WHICH HAS HAD OR COULD RESULT IN A
MATERIAL ADVERSE CHANGE.


 


4.                                      EXECUTION BY GUARANTORS.  EACH
GUARANTOR, AS A GUARANTOR, IS EXECUTING THIS AMENDMENT AND CONSENTING TO THE
MODIFICATIONS TO THE FINANCING AGREEMENT SET FORTH HEREIN.  EACH GUARANTOR
HEREBY REAFFIRMS ITS GUARANTY SET FORTH IN THE FINANCING AGREEMENT AND
ACKNOWLEDGES THAT ALL L/C OBLIGATIONS INCURRED BY ANY OTHER OBLIGOR SHALL
AUTOMATICALLY, WITHOUT NOTICE OR ACTION OF ANY PARTY, BE A GUARANTY OBLIGATION.

 

10

--------------------------------------------------------------------------------



 


5.                                      MISCELLANEOUS.


 


5.1          FINANCING AGREEMENT.   EXCEPT AS EXPRESSLY SET FORTH HEREIN, THIS
AMENDMENT SHALL NOT, BY IMPLICATION OR OTHERWISE, LIMIT, IMPAIR, CONSTITUTE A
WAIVER OF, OR OTHERWISE AFFECT THE RIGHTS AND REMEDIES OF THE LENDERS UNDER THE
FINANCING AGREEMENT, AND SHALL NOT ALTER, MODIFY, AMEND OR IN ANY WAY AFFECT ANY
OF THE TERMS, CONDITIONS, OBLIGATIONS, COVENANTS OR AGREEMENTS CONTAINED IN THE
FINANCING AGREEMENT, ALL OF WHICH ARE RATIFIED AND AFFIRMED IN ALL RESPECTS AND
SHALL CONTINUE IN FULL FORCE AND EFFECT.  NOTHING HEREIN SHALL BE DEEMED TO
ENTITLE ANY OBLIGOR TO A CONSENT TO, OR A WAIVER, AMENDMENT, MODIFICATION OR
OTHER CHANGE OF, ANY OF THE TERMS, CONDITIONS, OBLIGATIONS, COVENANTS OR
AGREEMENTS CONTAINED IN THE FINANCING AGREEMENT IN SIMILAR OR DIFFERENT
CIRCUMSTANCES.  THIS AMENDMENT SHALL APPLY AND BE EFFECTIVE ONLY WITH RESPECT TO
THE PROVISIONS OF THE FINANCING AGREEMENT SPECIFICALLY REFERRED TO HEREIN. 
AFTER THE DATE HEREOF, ANY REFERENCE TO “THE FINANCING AGREEMENT,” IN THE
FINANCING AGREEMENT OR ANY OTHER LOAN DOCUMENT, SHALL MEAN THE FINANCING
AGREEMENT AS AMENDED HEREBY.


 


5.2                               LOAN DOCUMENT.  THIS AMENDMENT SHALL BE A LOAN
DOCUMENT FOR ALL PURPOSES.


 


5.3                               APPLICABLE LAW.  THIS AMENDMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK, WITHOUT REGARD TO ANY CONFLICTS OF LAW PRINCIPLES OTHER THAN NYGOL 5-1401.


 


5.4                               SEVERABILITY; SECTION HEADINGS.


 


5.4.1       IF ANY PROVISION OR AGREEMENT IN OR OBLIGATION UNDER THIS AMENDMENT
SHALL BE HELD TO BE INVALID, ILLEGAL OR UNENFORCEABLE IN ANY JURISDICTION, THE
VALIDITY, LEGALITY AND ENFORCEABILITY OF THE REMAINING PROVISIONS OR
OBLIGATIONS, OR OF SUCH PROVISION OR OBLIGATION IN ANY OTHER JURISDICTION, SHALL
NOT IN ANY WAY BE AFFECTED OR IMPAIRED THEREBY.


 


5.4.2       THE HEADINGS HEREIN ARE INCLUDED FOR CONVENIENCE OF REFERENCE ONLY
AND SHALL BE IGNORED IN THE CONSTRUCTION OR INTERPRETATION HEREOF.  WHEN USED IN
THIS AMENDMENT, (I) “OR” IS NOT EXCLUSIVE; (II) “INCLUDING” IS NOT LIMITING;
(III) A REFERENCE TO ANY LAW, RULE OR REGULATION INCLUDES ANY AMENDMENT OR
MODIFICATION THERETO OR THEREOF, AS WELL AS ANY REPLACEMENT THEREFOR; AND (IV)
UNLESS OTHERWISE PROVIDED FOR IN THIS AMENDMENT, A REFERENCE TO ANY LOAN
DOCUMENT OR OTHER AGREEMENT, INSTRUMENT OR DOCUMENT, SHALL INCLUDE SUCH LOAN
DOCUMENT, OTHER AGREEMENT, INSTRUMENT OR DOCUMENT, AS IT MAY BE AMENDED,
RESTATED, SUPPLEMENTED OR OTHERWISE MODIFIED FROM TIME TO TIME IN ACCORDANCE
WITH ITS TERMS.  REFERENCES HEREIN TO ARTICLES, SECTIONS, PARAGRAPHS, SCHEDULES
AND THE LIKE, UNLESS OTHERWISE STATED ARE REFERENCES TO ARTICLES, SECTIONS OR
PARAGRAPHS OF, OR SCHEDULES TO, THIS AMENDMENT.  TERMS SUCH AS “HEREIN”,
“HEREOF” OR “HEREUNDER” REFER TO THIS AMENDMENT AS A WHOLE, AND NOT TO ANY
PARTICULAR PROVISION HEREOF.


 


5.5                               COUNTERPARTS.  THIS AMENDMENT MAY BE EXECUTED
IN ANY NUMBER OF COUNTERPARTS AND BY DIFFERENT PARTIES HERETO IN SEPARATE
COUNTERPARTS, EACH OF WHICH WHEN SO EXECUTED AND DELIVERED SHALL BE AN ORIGINAL,
BUT ALL OF WHICH SHALL TOGETHER CONSTITUTE ONE AND THE SAME INSTRUMENT.

 

[ remainder of page intentionally blank ]

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their proper and duly authorized officers as of the date set
forth above.

 

 

FIBERMARK, INC.,

 

 

a Delaware corporation

 

 

 

 

 

 

 

 

 

 

By

  /s/ Bruce Moore

 

 

 

Name:

  Bruce Moore

 

 

 

Title:

   Vice President

 

 

 

 

 

 

 

 

 

 

FIBERMARK DURABLE SPECIALTIES, INC.,

 

a Delaware corporation

 

 

 

 

 

 

 

 

 

By

  /s/ Bruce Moore

 

 

 

Name:

  Bruce Moore

 

 

 

Title:

  Vice President

 

 

 

 

 

 

FIBERMARK FILTER AND TECHNICAL PRODUCTS, INC.,

 

 

a Delaware corporation

 

 

 

 

 

 

 

 

 

 

By

  /s/ Bruce Moore

 

 

 

Name:

  Bruce Moore

 

 

 

Title:

  Vice President

 

 

 

 

 

 

FIBERMARK OFFICE PRODUCTS, LLC,

 

a Vermont limited liability company

 

 

 

 

 

BY

FIBERMARK, INC.,

 

 

 

its sole Member

 

 

 

 

 

 

 

 

 

 

 

By

  /s/ Bruce Moore

 

 

 

 

Name:

  Bruce Moore

 

 

 

 

Title:

  Vice President

 

 

12

--------------------------------------------------------------------------------


 

 

FIBERMARK DSI INC.,

 

a New York corporation

 

 

 

 

 

By

  /s/ Bruce Moore

 

 

 

Name:

  Bruce Moore

 

 

 

Title:

  Vice President

 

 

 

 

 

 

THE CIT GROUP/BUSINESS CREDIT, INC.,

 

a New York corporation,

 

as Agent

 

 

 

 

 

By

  /s/ Roderick Jarrett

 

 

 

Name:

  Roderick Jarrett

 

 

 

Title:

  Assistant Vice President

 

 

 

 

 

 

THE CIT GROUP/BUSINESS CREDIT, INC.,

 

a New York corporation,

 

as Lender

 

 

 

 

 

By

  /s/ Roderick Jarrett

 

 

 

Name:

  Roderick Jarrett

 

 

 

Title:

  Assistant Vice President

 

 

 

 

 

 

THE CIT GROUP/EQUIPMENT FINANCING, INC.,

 

a New York corporation,

 

as a Lender

 

 

 

 

 

By

  /s/ Mark E. Saylor

 

 

 

Name:

  Mark Saylor

 

 

 

Title:

  Vice President

 

 

13

--------------------------------------------------------------------------------